Lucas App. Nos. L-10-1245 and L-10-1246, 2010-Ohio-5506. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at pages 4-5 of the court of appeals’ Decision and Judgment filed November 8, 2010:
“Do the delayed appeal provisions of App.R. 5 extend to cases involving the termination of parental rights and privileges?”
O’Connor, C.J., and O’Donnell, J., dissent.
The conflict case is In re Westfall Children, Stark App. No. 2006 CA 00196, 2006-Ohio-6717.